Citation Nr: 0307683	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  96-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
1995, a statement of the case was issued in February 1996, 
and a substantive appeal was received in February 1996.  The 
veteran testified at a personal hearing at the RO in May 
1996.  The Board remanded this matter in September 2000.  

In November 2002, the veteran filed a claim for an increased 
rating for his service-connected allergic rhinitis.  As this 
issue has not been procedurally developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  The veteran's cervical spine disability is not shown to 
related to his active service.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  A cervical spine disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a neck disability.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
Board decision and remand, and letter dated on or about July 
2001 have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in that letter, the veteran was advised of 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and VA and fee-basis medical 
examination reports.  As the record shows that the veteran 
has been afforded a VA examination in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

The veteran's June 1967 medical examination report reflected 
no cervical spine disability.  On the corresponding medical 
examination report, the examiner noted no cervical spine 
abnormalities.  The veteran's "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  

On February 1970 report of medical history, the veteran did 
not indicate any adverse cervical spine symptomatology.  The 
February 1970 medical examination report reflected no 
cervical spine disability.  The veteran's "PULHES" physical 
profile amounted to a "picket fence."  See Id. 

March 1970 service medical records reflect that the veteran 
was admitted to the hospital following a motorcycle accident.  
He sustained lacerations of the left foot and the left fourth 
finger as well as a fracture of the latter.  The veteran 
denied head trauma or unconsciousness.  Objective examination 
revealed soreness and swelling in the left shoulder and arm, 
a crushing laceration of the left fourth finger, and left 
foot lacerations.  The remaining physician examination was 
within normal limits.  

By June 1993 rating decision, the RO denied service 
connection for residuals of a neck injury.  The veteran was 
informed of the RO's determination.  He did not, however, 
initiate a timely appeal, and that decision became final.  
See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2002).

In January 1995, the veteran again filed a claim of service 
connection for a cervical spine disability.  

March 1995 VA medical records reveal that the veteran was 
admitted to the hospital for several weeks for treatment of 
chronic pain to include chronic neck pain.  The relevant 
discharge diagnosis was chronic neck and upper back pain due 
to an old soft tissue injury.

A May 1995 VA progress note reflects a diagnosis of chronic 
neck pain.  

By July 1995 rating decision, the RO denied service 
connection for a cervical spine disability because new and 
material evidence, sufficient to reopen that claim, had not 
been received.  

In May 1996, he testified at a personal hearing at the RO.  
He indicated that he left service in crutches as he was 
discharged shortly after the motorcycle accident.  At that 
time, "everything hurt."  He did not complain of neck a 
back pain during just prior to separation because he wanted 
to be discharged quickly in order to begin school.  Also, he 
explained, other parts of his body caused even more pain.  He 
stated that he suffered daily neck pain and that he used a 
special pillow to alleviate the pain.  

By September 2000 decision, the Board determined that new and 
material evidence, sufficient to reopen the veteran's claim 
of service connection for a cervical spine disability, had 
been received.  However, the Board remanded the matter for 
further evidentiary development.  

On November 2001 fee-basis examination, the veteran reported 
that he injured his neck during his 1970 in-service 
motorcycle accident.  He indicated that ever since that 
accident, he suffered from neck pain.  He stated, however, 
that he was involved in an automobile accident in 1985 and 
that he suffered "whiplash" as a consequence.  An X-ray 
study of the cervical spine revealed normal cervical 
lordosis, well-preserved disc spaces, and only minimal 
spurring.  Based on a physical examination, a review of the 
record, and X-ray evidence, the examiner diagnosed cervical 
strain and opined that such was "less than likely" related 
to the veteran's in-service motorcycle accident.  

Law and Regulations

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

Pursuant to a comprehensive fee-basis medical examination 
that included a review of radiologic findings and as well as 
a review of the claims file, a private physician opined that 
there was no nexus between the veteran's current cervical 
spine strain and service.  Because the competent medical 
evidence of record establishes no link between the veteran's 
current cervical spine disability and service, service 
connection for that disability must be denied.  38 C.F.R. 
§ 3.303.

The Board acknowledges that the veteran attributes his 
current neck symptomatology to service.  However, because he 
is not a medical professional, he is not competent to form 
medical opinions upon which the Board may rely.  See 
Espiritu, supra.

This is a case where there is a preponderance of evidence 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in November 2001, a VA examiner opined 
that the veteran's cervical spine disability was unrelated to 
service.  There is no medical evidence to the contrary.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.

The Board recognizes that the November 2001 fee-basis 
examiner indicated that the veteran likely did sustain a neck 
injury in service.  However, such opinion does not negate his 
conclusion that the veteran's current cervical spine 
disability is unrelated to service.  


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

